DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 22, 2022 has been entered.

Response to Remarks/Arguments

3.	The previous objections and rejections mailed on 06/10/22 have been withdrawn due to proper amendments filed on 08/11/22. 

Claim Objections
4.	Following claims are objected to because of the following informalities:
	in claim 1, line 8 “sample;” should be replaced with “sample,”; similar objection applies to claim 12; in addition, in claim 12, line 3 “interface, configured” should be replaced with “interface configured”, line 5 “estimator, configured” should be replaced with “estimator configured” and line 16 “estimate by” should be replaced with “estimate is calculated by”;
	in claim 4, line 3 “the error values” should be replaced with “the respective error values”; similar objection applies to claims 5-7, 11, 15-18 and 22; and 
in claim 10, line 3 “using” should be replaced with “utilizing”; similar objection applies to claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 7, 11, 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 7 recites the limitation "the signs" in line 10. There is insufficient antecedent basis for this limitation in the claim. Similar rejection applies to claim 18.
Claim 11 recites the limitation "the error value" in line 4. There is insufficient antecedent basis for this limitation in the claim. Similar rejection applies to claim 22.

Reason for Allowance
6	Regarding claims 1 and 12, prior art of record fails to disclose wherein: a neighbor-based estimate for a sample is an estimate for an actual value of the sample, the neighbor-based estimate is calculated over (i) one or more samples that precede the sample in the sequence and (ii) one or more samples that succeed the sample in the sequence and the neighbor-based estimate is calculated by applying a digital filter having a null coefficient at a position corresponding to the sample. Also, refer to Applicant’s Remarks filed on 08/11/22.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633